Citation Nr: 0514206	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis, to 
include as secondary to medication taken for service-
connected allergic rhinitis.  

2.  Entitlement to service connection for arthritis, to 
include as secondary to medication taken for service-
connected allergic rhinitis.  

3.  Entitlement to service connection for an ulcer, to 
include as secondary to medication taken for service-
connected allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In February 2001, the Board remanded this matter for further 
development.  In February 2003, the RO granted entitlement to 
service connection for allergic rhinitis, recurrent 
sinusitis, and headaches as secondary to a postoperative 
deviated septum.  Those issues are no longer before the 
Board.  In July 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  In June 2004, 
the Board again remanded this matter for further development.  
The claims are now before the Board once again.  


FINDINGS OF FACT

1.  Prostatitis was not clinically shown during service or 
until many years later; it is not causally related to 
medication taken for service-connected allergic rhinitis.

2.  Arthritis was not clinically shown during service or 
until many years later; it is not causally related to 
medication taken for service-connected allergic rhinitis.

3.  Competent medical evidence does not show a current 
diagnosis of ulcer disorder.


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated by active 
military service and is not proximately due to or the result 
of medication taken for a service-connected disability.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).  

2.  Arthritis was not incurred in or aggravated by active 
military service nor may it be presumed to have been so 
incurred, and it is not proximately due to or the result of 
medication taken for a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2004).  

3.  An ulcer was not incurred in or aggravated by active 
military service and is not proximately due to or the result 
of medication taken for a service-connected disability.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a statement of the case 
(SOC) in September 1999, as well as by supplemental 
statements of the case (SSOCs) in February 2003, March 2003, 
and January 2005, and VCAA letters in May 2003 and January 
2005.  By means of these documents, the veteran was told of 
the requirements to establish service connection and of the 
reasons for the denial of his claims.  The February 2003 SSOC 
and the VCAA letters in May 2003 and January 2005 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  The 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In June 1999, this appeal ensued.  This was prior 
to the enactment of the VCAA in November 2000.  The veteran 
was provided VCAA notice thereafter, as indicated above.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The evidence summarized above clearly reflects that the 
veteran's claims were readjudicated based upon all the 
evidence of record with consideration of VCAA.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO obtained the veteran's service medical records (SMRs) 
and VA treatment records.  Additionally, records were 
obtained from the Social Security Administration.  There is 
no indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in late 2002, early 2003 
and, most recently, in November 2004.  Reports of these 
examinations are in the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

Background

A review of the service medical records reflects that the 
veteran underwent septal rhinoplasty in 1967.  These records 
do not reflect treatment for prostatitis, arthritis, or for 
an ulcer.  

Post service private treatment records dated in 1972 show 
treatment for numbness in the arms.  The examiner felt that 
there was some traumatic neuritis originating in the arms, 
very possibly from the neck.  The veteran, however, reported 
no neck pain.  

Additional private and VA treatment records are dated from 
1976 through 2004.  These records show treatment in the post 
service years primarily for allergic rhinitis and sinusitis.  
However, it is also noted that the veteran was assessed with 
arthritis in 1990 on a private treatment record.  He was 
noted to complain that his allergy medication caused him to 
have problems with his prostate in 1992.  Testing at the time 
suggested findings of at least mild prostatic enlargement.  
It was not reported that this was due to the taking of any 
medications.  Subsequently dated records refer to a history 
of being treated for a "bleeding" ulcer in 1997 and for 
peptic ulcer disease and helicobacter pylori (h. pylori) in 
1999.  His prostatic symptoms were noted upon private 
treatment record in 2000 to be relieved with medication.  A 
cervical spine X-ray in January 2000 was interpreted as 
showing degenerative changes at C6-7 with foraminal 
impingement.  The veteran gave a 2-year history of 
prostatitis at the time of private psychiatric exam in 
February 2001.  VA records in June 2001 reflect an assessment 
of benign prostatic hypertrophy and h. pylori infection, 
previously treated.  

The veteran underwent numerous VA examinations in December 
2002 to determine the etiology and degree of severity of 
various conditions.  Upon VA examination of the bones, the 
veteran gave a history of having allergic rhinitis for which 
he underwent rhinoplasty in service.  He also said that he 
had had a prostate problem for the last year, and he said 
that his allergy medications made this condition worse.  He 
said that his joint pain was aggravated when his prostate 
problem worsened.  He reported neck pain, which was constant, 
and described discomfort in his elbows and ankles.  Physical 
examination, to include evaluation and range of motion 
testing, was conducted of various joints, to include the 
neck, shoulders, fingers, lumbar back, wrists, and hips.  
Additionally, X-rays were taken of several joints and 
resulted in findings of degenerative joint disease (DJD) of 
the cervical spine and wrists.  The examiner's impression was 
that this type of arthritis was mostly related to the aging 
process and was also related to previous trauma.  The 
examiner did not feel that the veteran's arthritis was 
related to the allergic rhinitis or the medications taken for 
that condition.  The examiner added that the veteran's 
arthritis was not likely related to service, and no 
relationship was seen between the veteran's prostate 
condition and development or aggravation of the arthritis.  
The examiner noted that the claims file was reviewed in 
making these determinations.  

At the time of genitourinary (GI) examination, the veteran 
gave a history of recurrent prostatitis and claimed that this 
condition initially occurred after his rhinoplasty surgery.  
He had been followed by many doctors for his condition and 
had been given antibiotics, which helped on a temporary 
basis.  Examination showed an enlarged prostate of 50 grams.  
There were no nodules, no tenderness, and no fluctuance.  He 
had refused surgery for his condition, as he was waiting for 
microwave therapy to be instituted at VA instead.  The 
examiner's assessment was that although recurrent prostatitis 
could result in the symptoms that the veteran reported, there 
was no literature that stated that prostatitis could be 
related to the rhinoplasty.  

The report of the December 2002 VA examination of the stomach 
reflects that the veteran gave a history of being treated for 
h. pylori infection in 1998 and 1999.  It was reported that 
an esophagogastroduodenoscopy (EGD) in 2001 was interpreted 
as normal.  The examiner, who reported that the claims file 
was reviewed, noted that he/she was unable to document the 
diagnosis of an ulcer.  Additionally, the examiner noted that 
the veteran had hyperacidity and possibly some reflux 
symptoms and was currently on a proton pump inhibitor, which 
kept most symptoms at bay.  In the examiner's medical 
opinion, allergic rhinitis and/or rhinoplasty had no causal 
relationship to the veteran's stomach.  

In a January 2003 addendum to the VA examinations, it was 
again opined by a VA physician that the veteran's allergic 
rhinitis and rhinoplasty were not related to his GI, 
gastrointestinal, and other problems.  The examiner agreed 
with the findings made upon VA examinations in December 2002, 
specifically noting that a relationship had been ruled out.  

Additional VA examination conducted in February 2003 shows 
final diagnoses to include gastroesophageal reflux disease, 
benign prostatic hypertrophy, and allergic rhinitis.  The 
examiners did not address whether these conditions were 
linked in any way.  

Subsequently added to the record was an excerpt from a 
medical article, which reported that VA researches had 
determined that mast cells played a role in skin and food 
allergies, asthma, and fatal allergic reactions and had been 
implicated in rheumatoid arthritis.  

Also added to the record was a 2003 decision in the veteran's 
favor from the Social Security Administration (SSA), which 
showed that his cervical spine, hypertension, psychiatric 
disorder, and rhinitis were factors in the granting of 
benefits.  Also added to the record were the treatment 
documents considered by SSA in making this determination.  A 
review of these records reflects that the majority of these 
documents are duplicates of records already in the claims 
file.  

Additional VA examinations were conducted in November 2004.  
(It is noted that each examiner indicated that the claims 
file was reviewed during the evaluation process.)  Stomach 
examination showed that the abdomen was soft and non-tender, 
with no organomegaly or masses.  The examiner's assessment, 
which he noted was based on examination and review of the 
claims file, was mild dyspepsia/irritable bowel syndrome.  It 
was noted that the veteran had undergone colonoscopy and EGD 
without critical findings.  It was also noted that there was 
no evidence to suspect ulcer.  An addendum report showed that 
the veteran had no h. pylori infection.  

Upon GI examination, the veteran alleged that his allergic 
rhinitis had contributed to the development of prostate 
problems.  Microwave treatment of the prostate 18 months 
earlier had relieved most of his symptoms.  Examination of 
the abdomen was soft.  There was no tenderness in the abdomen 
and no palpable abdominal masses.  Inguinal adenopathy was 
not present, and no hernias were identified.  The urethral 
meatus was adequate.  The penis was normal, and the testes 
were intrascrotal and of normal size, shape, and consistency.  
A hydrocelectomy scar was present on the left side.  Digital 
rectal exam showed that the prostate gland was approximately 
30 grams in size and smooth, rubbery, and nontender.  No 
nodules were detected.  Physical exam demonstrated a very 
mild degree of prostatic enlargement.  The examiner added 
that medical history was such that he found little evidence 
of a significant disability originating from his prostate 
gland.  Additionally, he reported that he was unaware of any 
data suggesting that allergic rhinitis contributed to benign 
enlargement of the prostate or even to prostatitis.  Thus, he 
found little evidence of military experience having a 
complicating factor on the veteran's urological problems.  

The veteran also underwent VA orthopedic examination.  It was 
noted that he had full range of motion of the hips, knees, 
right shoulder, and ankles.  There was DJD of the cervical 
spine with mild symptomatology and left shoulder impingement 
syndrome with mild symptoms.  The examiner found no clear 
history of trauma or any accident that was incurred during 
service.  After examination and review of the claims file, 
the examiner opined that that it was less likely that the 
arthritic complaints were related to service, and it was 
specifically noted that the veteran's DJD was not related to 
service.  In addition, it was opined that arthritic 
disabilities were not related to medications taken for 
allergic rhinitis.  

The record includes the transcripts of personal hearings in 
July 2000 and July 2003.  At the time of these hearings, the 
veteran reiterated his contention that his prostatitis, 
arthritis, and ulcer resulted from the medications that he 
took for his allergic rhinitis.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Prostatitis and Arthritis

The competent medical evidence of record reveals that the 
veteran has been found to have arthritis of the cervical 
spine and wrists and recurrent prostatitis.  The record 
reflects arthritis was first noted in 1990 and prostatitis 
was first reported in 1992.  Records dated subsequent to 
those initial reports reflect diagnoses of DJD of the 
cervical spine and wrists and recurrent prostatitis.  As 
these conditions were not found until many years after 
service and as there is no post service medical evidence or 
opinion relating these conditions to the veteran's service, 
it cannot be said that they had their onset during service.  
Moreover, as to arthritis, based on the evidence, the Board 
finds that there is no basis for application of the 
presumption of service incurrence of arthritis under 
38 C.F.R. §§ 3.307 and 3.309 because arthritis was not 
manifested to a compensable degree, or any degree within one 
year after service.  

The veteran primary contention is that these conditions are 
secondary to medications taken for his allergic rhinitis.  
Thus, what is in question is the etiology of these disorders.  
There are medical opinions of record from 2002 and 2004 that 
specifically address this question.  No causal relationship 
between these disorders and the veteran's service-connected 
rhinitis, or medications taken for that disorder, was found.  
The Board agrees with these examiners' opinions in which the 
veteran was examined and all of the evidence was weighed, to 
include all of the private and VA treatment records.  The 
record reflects that the examiners also considered the 
veteran's entire medical history and his allegations were 
also taken into account as evidenced by each examiner's 
report which noted the claimant's history and contentions.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded great evidentiary weight to the VA specialists who 
reviewed the records and examined the veteran and concluded 
that the veteran's post service prostatitis and arthritis 
were not related to service and that there was no causal 
connection between these conditions and his service-connected 
allergic rhinitis or medications taken for that disability. 
The Board finds that the opinions expressed were based on 
application of sound medical principles to the specific facts 
of the veteran's case.  For these reasons, the Board finds 
these examination reports to be persuasive.  Moreover, there 
is no contradictory opinion of record, other than the 
veteran's.  

The veteran's contentions as to etiology of these conditions 
has been considered, and it is noted that he is competent as 
a layperson to report on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Further, it is noted that the record includes a copy of an 
article regarding his claim for arthritis and how it might be 
related to treatment for allergies.  It is noted that this 
submission does not pertain specifically to the medical issue 
at hand, and it is very general in nature.  It does not 
address the specific facts of the veteran's claim before the 
Board.  As this generic medical journal or treatise evidence 
does not specifically state an opinion as to the relationship 
between the veteran's current symptoms and medication taken 
for rhinitis, it is insufficient to establish the element of 
medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 
(1998).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for prostatitis and arthritis, and they 
must be denied.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

An Ulcer

Regarding the veteran's claim for an ulcer, the Board notes 
that the veteran reported a history of a "bleeding" ulcer 
in 1997 and a history of treatment for peptic ulcer disease 
in 1999.  A review of the recent competent medical records 
from 2001 to present do not show an actual competent medical 
diagnosis of an ulcer.  These records include multiple 
examinations and gastrointestinal evaluations as well as an 
EGD.  The EGD performed in 2001 revealed normal findings.  
While gastroesophageal reflux disease was diagnosed, the VA 
physicians specifically stated that there were no findings or 
diagnosis of an ulcer.  Moreover, VA physicians further found 
no relationship between the veteran's gastrointestinal 
disorder and his service or his service-connected disability.   
.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of a current ulcer, the claim must be denied.

While the veteran's contentions as to etiology of this 
condition have been considered, it is noted that he is 
competent as a layperson to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Even, as alleged by the veteran, that he has had an ulcer 
post service, there is still no competent medical evidence 
which causally relates this condition to service, to include 
as secondary to a service-connected disability.  No ulcer was 
noted during active service, and the record reflects that the 
veteran first complained of such many years after his 
discharge from service.  Inasmuch as the evidence on file 
does not tend to show that the veteran has a current ulcer 
which may be associated with service, the Board must conclude 
that no additional development, to include additional medical 
examination or medical opinion, is reasonable based upon the 
facts of this case.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d)); Hickson v. West, 12 Vet. App. 247, 
253 (1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for an ulcer and the claim must be denied.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for prostatitis, to include 
as secondary to medication taken for service-connected 
allergic rhinitis, is denied.  

Entitlement to service connection for arthritis, to include 
as secondary to medication taken for service-connected 
allergic rhinitis, is denied.  

Entitlement to service connection for an ulcer, to include as 
secondary to medication taken for service-connected allergic 
rhinitis, is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


